11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Rodney Earl Miller,                           * From the 244th District Court
                                                Of Ector County, Texas
                                                Trial Court No. C-29,905.

Vs. No. 11-15-00099-CR                        * May 14, 2015

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.